Citation Nr: 0926786	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected chronic fatigue, rated as noncompensably 
disabling from May 1, 1995, and as 40 percent disabling from 
June 2, 2000.

2. Entitlement to an initial increased evaluation for 
service-connected mood disorder, rated as 50 percent 
disabling from June 2, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1987 and from September 1990 to June 1991.

This matter was brought before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that, among other things, granted service 
connection for chronic fatigue and rated it as noncompensably 
disabling from May 1, 1995.  This matter also comes before 
the Board on appeal from a February 2001 rating decision 
that, among other things, granted service connection for a 
mood disorder and rated it as 30 percent disabling effective 
from June 13, 2000.  A January 2003 rating decision assigned 
the chronic fatigue a 40 percent rating and a 50 percent 
rating for the mood disorder, both effective from June 13, 
2000.  However, none are the maximum assignable and the 
effective dates were not all to the initial grant, so both 
issues in the aggregate remained on appeal.  See AB v. Brown, 
6 Vet. App. 356 (1993).

In a decision in August 2007, the Board denied entitlement to 
an effective date earlier than June 2, 2000 for assignment of 
a TDIU; and denied entitlement to specially adapted housing.  
The claims for higher evaluations for chronic fatigue and a 
mood disorder were remanded for action that will be discussed 
as required below.  

The Board notes that the Veteran has service connection for 
the disabilities shown on the front cover as well as 
hypertension and hearing loss in the right ear, rated as 10 
and 0 percent disabling, respectively.  His mood disorder is 
characterized in recent rating actions as "claimed as 
dysthymic disorder associated with chronic fatigue, 
headaches, difficulty in breathing, muscle and joint pain"; 
and his chronic fatigue disorder is characterized as "with 
headaches, difficulty breathing and muscle and joint pain".

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The August 2007 Board decision specifically noted that: 

As to the claims for higher evaluations 
for chronic fatigue and a mood disorder, 
the Veteran's representative notified VA 
in an undated letter received by the RO 
in February 2003 that the claimant would 
withdraw these appeals if VA granted him 
a TDIU.  38 C.F.R. § 20.204(b) (2006).  
In a January 2003 rating decision, which 
was not mailed to the Veteran until after 
VA received the February 2003 statement 
from his representative regarding 
withdrawing his appeal, the RO granted a 
TDIU.  The RO thereafter treated these 
issues as having been withdrawn.  
However, a written statement from the 
Veteran or his representative 
memorializing his intent to in fact 
withdraw these issues was not thereafter 
received by the RO. Id.  Therefore, a 
remand is required to obtain a clarifying 
statement from the Veteran. 38 C.F.R. § 
19.9 (2006).

The Board remanded the case for the following actions:

1.  The RO should contact the Veteran and seek 
clarification as to whether he intended to withdraw 
his claim for higher evaluations for chronic 
fatigue and a mood disorder because VA granted him 
a TDIU. If he did, he should be asked to file a 
written statement with VA memorializing his intent.

2.  If the Veteran notifies VA that he did not 
intend to withdraw these claims or no reply is 
received to the above inquiry, the RO, after 
undertaking any needed development should 
readjudicate the claims with consideration of any 
further changes in the VCAA and any other 
applicable legal precedent.  If any of the benefits 
sought on appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claims for benefits since the August 
2002 statement of the case and all applicable laws 
and regulations considered pertinent to the issues 
currently on appeal and a reasonable period of time 
should be allowed for response.

3.  If, while in remand status, additional evidence 
or information received triggers a need for further 
development or assistance under the VCAA such as 
providing the Veteran with updated notice of what 
evidence has been received and not received by VA 
as well as who has the duty to request evidence, 
then such development must be undertaken by VA in 
accordance with the United States Court of Appeals 
for Veterans Claims (Court)'s holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

A copy of the Board's decision was sent to the Veteran, as 
was a letter from the AMC, dated August 15, 2007, which 
indicated, in bold type, that clarification was needed as to 
whether he wished to withdraw the increased evaluation 
claims, and if so, he was to return an enclosed VA Form 21-
4138 or provide comparable written directions to that effect.

Absent a response, a SSOC was issued in April 2009.  In 
recognition of the SSOC, on the portions of the form provided 
for that purpose, dated and signed by the Veteran on April 
27, 2009, he reported that he had additional evidence to 
submit in support of his claim.  He thereafter forwarded a VA 
Form 21-4138, illegibly signed, to the effect that 

In December, I treated (the Veteran) for severe leg 
pain in both legs.  Through the years the pain had 
gotten worse and he cannot walk without a cane or 
crutches.

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   
That needs to be addressed.

And during the course of the current appeal, additional 
guidelines have recently been issued by the Court of Appeals 
for Veterans Claims with regard to increased rating cases and 
mandatory notice, in Vazquez-Flores v. Peake, 22 Vet. App. 
120 (2008).  The Court held, in pertinent part, that proper 
notice in a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the Veteran's employment and 
daily life in the application of the relevant diagnostic 
code(s).

Because of the circumstances of this case, the Board must 
consider that the Veteran is in fact not withdrawing the 
issues shown on the front cover of this decision.  Moreover, 
given the characterization of his already service-connected 
disabilities, the Board must consider that his most recent 
submission may well constitute presumed medical evidence in 
support of the claim.  

Because of the legislative and judicial mandates with regard 
to increased ratings, the Board has no option but to remand 
the case for further development.  Accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Complete VA and private treatment 
records for the Veteran's herein claimed 
disabilities should be acquired and added 
to the claims file.  In addition, the 
statement cited above should be verified 
to include the identity of the signatory 
physician, and all records from that 
physician to support the statement should 
also be acquired.  

2.  The Veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of his service-
connected mood disorder claimed as 
dysthymic disorder associated with chronic 
fatigue, headaches, difficulty in 
breathing, muscle and joint pain; and his 
chronic fatigue disorder with headaches, 
difficulty breathing and muscle and joint 
pain.  All necessary testing should be 
undertaken, and the claims file and all 
associated evidence must be made available 
to the examiners.  Opinions should be 
included in keeping with the mandates of 
Vazquez-Flores v. Peake, supra.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

    In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The case should then be reviewed on 
all pertinent schedular and extraschedular 
bases, and if the decision remains 
unsatisfactory, a SSOC should be issued 
and the Veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

